DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 2/25/21 have been fully considered and entered. Claim 1 has been amended as requested.  Claims 2, 11, 16 and 19 are canceled. Claim 20 is withdrawn. Applicant’s amendments are found sufficient to overcome the obviousness type rejection based on the combination of Keese et al., US 2010/0159223 in view of Ter Horst et al., US 2008/0067121 A1. Specifically, the combination of cited prior art does not teach the claimed window size. As such, these rejections are hereby withdrawn. However, upon further consideration the following new ground of rejection is set forth herein below. 

Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claim(s) 1,3-6, 9-10,12-15 and 17-18 are rejected under 35 U.S.C. 103 as obvious over Keese et al., US 2010/0159223 in view of Christiansen et al., US 2005/0170720 A1. 
	With respect to claims 1 and 3-4 the published patent application issued to Keese et al., teach a coating a reinforcing fabric with a first coating of comprised of a perfluoropolymer and a second coating comprised of blend of perfluoropolymer and a silicone polymer; wherein the amount of silicone polymer ranges between 2-30 wt.% (abstract). With regard to claim 5, Keese et al., teach adding further layers or films to impart surface functionality (section 0026). With regard to claim 9, Keese et al., teach using perfluoropolymers such as FEP, PFA and PTFE (sections 0013 and 0024). Keese et al., teach using a woven fabric as the reinforcement (section 0018). Keese et al., teach that the fabric reinforcement has a 
With regard to the claimed strength retention after flex fold values recited in claims 1 and 12, the creep resistance in claim 14 and the coating adhesion in claim 16, Keese et al., fails to explicitly teach these properties. However, it is reasonable to expect that said properties would be exhibited once the coated fabric of Keese et al., is provided. Support for said presumption is found in the use of like materials such as the claimed woven reinforcement fabric and coatings comprising perfluoropolymer and silicone elastomer which would result in the claimed features. 
The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
 	With regard to claims 1 and 18, Keese et al., does not teach the claimed window size of the openings between the warp and weft threads of the woven fabric. However, woven fabrics of having at least the claimed opening size are known in the art and used in various industries. For example, the published patent application issued to Christiansen et al., teach an article comprising a PTFE coated reinforcing mesh of a woven fabric with openings ranging from 2-40mm, preferably 4-12mm (sections 0039 and 0044). Said article is used as weather protection type membranes in the fields of building, shelters, tents, roofing etc (section 0003). Therefore, it would have been obvious to use a woven fabric 
4.	Claim(s) 7-8 are rejected under under 35 U.S.C. 103 as obvious over Keese et al., US 2010/0159223 in view of Christiansen et al., US 2005/0170720 A1 as applied to claim 1 and further in view of Hahn et al., US 2002/0078856.
	 The combination of Keese et al., in view of Christiansen et al., does not teach adding glycerin to the coating composition. The published patent application issued to Hahn et al., teach formulating protective coatings with glycerin as a thickener (section 0016). Hahn et al., teach using .1 to about .5 wt. % (section 0016). Hahn et al., teach that glycerin increases the flow resistance of the coating composition. Therefore, motivated by the desire to increase the flow resistance of the coating composition, it would have been obvious to a person of ordinary sill in the art at the time the invention was made to formulate the coating composition of modified Keese et al., with glycerin as taught by Hahn et al. 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNDA SALVATORE/
Primary Examiner, Art Unit 1789